        Case 19-36313 Document 1278-1 Filed in TXSB on 03/31/20 Page 1 of 4




                                            Exhibit C

                                    Summary of DFA Offer

 The following sets forth the basic terms of DFA’s Offer (qualified in its entirety by the APA and
 other definitive documents). All capitalized terms used but not otherwise defined in this summary
 shall have the meaning ascribed to such terms in the APA.

       Term               APA                                    Summary
                        Reference
Purchase Price         §3.01(a)       $433 million, minus the amount of any Assumed Indebtedness,
                                      minus the Buyer Cure Costs, plus or minus (as applicable) the
                                      amount by which the Net Working Capital exceeds or falls
                                      short of the Net Working Capital Target (such sum, the “Cash
                                      Purchase Price”), plus the assumption by DFA of the Assumed
                                      Liabilities.
                                      The Cash Purchase Price shall be reduced by $25 million
                                      unless (x) DFA is designated the Successful Bidder on March
                                      30, 2020, in accordance with the Bidding Procedures Order,
                                      (y) the Consultation Parties (as defined in the Bidding
                                      Procedures Order) have authorized the Debtors to represent on
                                      the record at the sale hearing that the Consultation Parties
                                      support entry of the Sale Order and the consummation of the
                                      transactions contemplated by the APA and (z) the Consultation
                                      Parties have made no objection to entry of the Sale Order or
                                      the consummation of the transactions contemplated by the
                                      APA.
Acquired Assets        §2.01(b)       The Offer is for substantially all of the assets, rights, interest
                                      and properties of the Debtors other than such assets exclusively
                                      related to or used exclusively in connection with the Excluded
                                      Facilities.
Excluded Facilities    §2.02          The Offer excludes the 13 currently operating production
                                      facilities and the branches associated exclusively therewith, the
                                      3 currently operating depots and the 10 closed facilities, in each
                                      case, as specifically identified on Schedule 2.02(i) of the APA.
Assumed Liabilities    §2.03          All liabilities of the Debtors under the Assigned Contracts to
                                      the extent arising or attributable to any period after the Closing,
                                      identified Current Liabilities included in the determination of
                                      Net Working Capital and certain other liabilities (such as
                                      permitted liens and title encumbrances with respect to the
                                      stores) that are customarily assumed by buyers in transactions
                                      of this nature.
Cure Costs             §8.12          Except for the Buyer Cure Costs (as set forth above), DFA will
                                      pay all pre-petition non-section 503(b)(9) Cure Costs for


 US-DOCS\114843326.5
         Case 19-36313 Document 1278-1 Filed in TXSB on 03/31/20 Page 2 of 4




        Term               APA                                   Summary
                         Reference
                                       Desired 365 Contracts, and the Debtors shall pay the portion
                                       of any Cure Costs associated with the Desired 365 Contracts
                                       that would otherwise be entitled to priority under section
                                       503(b)(9).
Designation Rights      §2.05(c)-(e)   DFA will have until the earlier of nine months after the Closing
                                       and the start of the hearing on confirmation of a plan of
                                       liquidation to designate for assignment Desired 365 Contracts
                                       that are designated by DFA at closing as designation rights
                                       contracts (and will pay associated costs as set forth in the
                                       APA).
Escrows                 §3.04          The Cash Purchase Price is subject to two escrows, totaling $30
                                       million:
                        Article 13
                                          Adjustment Escrow: $20 million escrow to cover amounts
                                           that may be owed to DFA for post-Closing adjustments to
                                           the Cash Purchase, including, adjustments for Net Working
                                           Capital and Assumed Indebtedness.
                                          Customer Deductions Escrow: $10 million escrow to
                                           cover indemnification claims for certain customer
                                           deductions and offsets pursuant to Article 13 of the APA
                                           (and to cover any additional post-Closing adjustments not
                                           fully covered by the Adjustment Escrow Amount).
Regulatory              §7.04          Closing is contingent upon receipt of certain regulatory
Approvals                              approvals and expiration of applicable waiting periods under
                                       federal Antitrust Laws and state-level antitrust laws.
                                       Importantly, Section 7.04 reflects the productive discussions
                                       between DFA and the U.S. Department of Justice (“DOJ”).
                                       DOJ informed DFA on Thursday, March 26, 2020 of the
                                       divestiture obligations and other conditions, including issues
                                       outside of specific plant divestitures that are still under
                                       consideration, required to terminate the HSR waiting period
                                       and allow DFA to promptly close the proposed transaction.
                                       DFA informed DOJ on the same day of its acceptance of the
                                       divestiture obligations and of its willingness to resolve all
                                       remaining related conditions.
Employee Matters        §8.04          As a general matter, DFA will offer employment to (i) all
                                       employees employed by the Debtors as of the Closing Date at
                                       any Facility or the Acquired Business, and (ii) all employees
                                       employed by the Debtors as of the Closing Date whose costs
                                       are charged to one of the corporate or Fresh Dairy Direct cost
                                       centers other than any such employees specifically identified
                                       by DFA prior to Closing. To the extent not otherwise required

                                                 2
  US-DOCS\114843326.5
         Case 19-36313 Document 1278-1 Filed in TXSB on 03/31/20 Page 3 of 4




        Term                APA                                    Summary
                          Reference
                                        by Applicable Law to be paid by the Debtors, DFA will assume
                                        with respect to each Transferred Employee any accrued but
                                        unpaid salary or wages, accrued but unpaid bonuses or
                                        incentives under the STI Plan and accrued but unused PTO for
                                        periods prior to the Closing Date, in each case, to the extent
                                        included as Current Liabilities included in the determination of
                                        Net Working Capital.
Collective              §7.10, §9.05, DFA shall not assume any Collective Bargaining Agreements.
Bargaining              §9.06         The following are conditions to closing: (i) the Bankruptcy
Agreements                            Court shall have entered an order pursuant to Section 1113 of
                                      the Bankruptcy Code approving the rejection of each
                                      Collective Bargaining Agreement; (ii) certain specifically
                                      identified unions or labor organizations shall have, on or before
                                      April 23, 2020 (a) ratified and executed new collective
                                      bargaining agreements with the applicable Debtor, in a manner
                                      and with all terms and conditions therein consistent in all
                                      material aspects with Exhibit K to the APA and (b) entered into
                                      agreements with DFA, on or before April 23, 2020, to assume
                                      those new collective bargaining agreements, as of the Closing
                                      Date; and (iii) the Bankruptcy Court shall have entered an order
                                      approving the assumptions and assignment of these new
                                      collective bargaining agreements.
Other Conditions to Articles 9, The Offer includes a general Material Adverse Effect condition
Closing             10, and 11  to Closing. The Offer is not conditioned on financing or the
                                outcome of due diligence.
Termination Rights      §12.02          Either DFA or the Debtors shall have the right to terminate the
                                        APA if the Closing has not occurred on or before June 1, 2020
                                        (subject to specified DFA extension rights in the event certain
                                        antitrust conditions have not been satisfied) or if the Seller has
                                        not publicly filed a notice designating DFA as the successful
                                        Bidder or Alternate Bidder by 11:59 pm on March 30, 2020.
                                        DFA may terminate the APA if the Sale Order is not entered
                                        by April 6, 2020, or if the Debtors do not execute and deliver
                                        the APA within one (1) day of the entry of the Sale order. The
                                        APA includes certain other termination rights for both DFA
                                        and Debtors as are customarily provided for in transactions of
                                        this nature.

                   Comparison of DFA Stalking Horse Offer and DFA Final Offer
  DFA’s Final Offer preserves nearly 12,000 jobs at the DFA Acquired Business and provides the
  Debtors’ employees and other stakeholders with unrivaled credit-worthiness, certainty of closing

                                                   3
  US-DOCS\114843326.5
       Case 19-36313 Document 1278-1 Filed in TXSB on 03/31/20 Page 4 of 4




and continuity of a going concern. As summarized below, as compared to its Stalking Horse Offer,
DFA’s Final Offer increases the net cash to the estate by over $100 million and eliminates $50
million in non-503(b)(9) cure cost exposure for the estate. In addition, DFA’s Final Offer relieves
the estate of over $350 million in Assumed Liabilities (e.g., underfunded single-employer pension
liabilities, rolling stock, M&E and real estate lease liability, 50% of transfer taxes, among others)
and over $250 million in corporate overhead and severance costs (which will be assumed by DFA).

                                                             Stalking Horse              Final
Comparison of DFA Bid Submissions                                                                             Variance
                                                                  Offer                  Offer
DFA Bid Value to the Estate:
Base Purchase Price                                         $            425       $              433     $                8
Plus/Minus: Net Working Capital Adjustment                                 -                        -                      -
Minus: Est. Assumed Indebtedness (1)                                      (3)                      (3)                     -
Minus: Buyer 503(b)(9) Claims                                            (72)                     (72)                     -
Minus: Buyer GUC Cure Claims (non-503(b)(9))                             (33)                     (33)                     -
 Cash Purchase Price                                        $            317       $              325     $                8
Minus: Customer Deductions Escrow                                        (35)                     (10)                    25
Minus: NWC Adjustment Escrow                                             (20)                     (20)                     -
Plus: Est. Assumed Liabilities (2)                                       359                      359                      -
 Purchase Price                                             $            621       $              654     $               33
Plus: Release of Escrows                                                  55                       30                    (25)
Plus: DFA 503(b)(9) Claims Satisfied at Closing                           72                       72                      -
Plus: Reduced Cash Burn (3)                                                -                       35                     35
Plus: Est. Avoidance Actions (4)                                           -                       20                     20
Minus: Cure Costs Borne by Estate (4), (5)                               (50)                       -                     50
 Net Cash to Estate                                         $            698       $              811     $              113
Other Consideration (O/H and Transition Services):
Est. Corporate Overhead Assumed (6)                                      208                       208                     -
Est. Corporate Severance Assumed (6)                                      46                        46                     -
 Gross Consideration to Estate                              $            951       $             1,064    $              113

(1) Source: Based on Dean accrued capital leases less estimated cure costs and non-assumed liabilities (~50%)
(2) Source: Dean Est. Single-Emp. Pension Underfunding, Rolling Stock / M&E and Real Estate Detail and Transfer Taxes
(3) Source: Expected Closing Date moved up one month (Dean est. monthly cash burn of $35mm/month)
(4) Source: Preliminary estimate of potential avoidance actions based on Dean analysis
(5) Source: Dean estimated range of cure costs (~$140-160mm cure costs)
(5) Source: Stalking Horse Offer (DFA agreed to cap at $50mm) / Final Offer (DFA covers all cure costs)
(6) Source: DFA / HL estimates based on diligence, including Corporate and Fresh Dairy Direct Home Office
NOTE: Analysis excludes DFA Admin. Claim Backstop Toggle




                                                             4
US-DOCS\114843326.5
